DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  In lines 3-5 of the claim, the statement: “which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group match each other,” is unclear. For examination purposes the claim is construed to represent calculating a Euclidean distance to determine whether the reference waveform belonging to the same group and the time series data match each other. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claim 1 are:
a feature value calculator configured to calculate feature values of waveforms of a plurality of time-series data for each of a plurality of reference waveform patterns; 
a classifier configured to acquire a classification result by inputting the feature values to a classification device; 
an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device;
 and a detector configured to detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The recited structure for each limitation interpreted under 112(f) is as follows:
Based on FIG. 1, the feature value calculator, classifier, updater, and detector are considered part of the “information processing apparatus 100” which is defined in FIG. 11 to consist of a processor 201 and main storage device 202. This processor and storage is interpreted as the structure and hardware for the feature value calculator, classifier, updater, and detector.
a feature value calculator configured to calculate feature values of waveforms of a plurality of time-series data for each of a plurality of reference waveform patterns: on page 8 lines 30 – page 9 line 2, applicant describes a “feature value generator 103” depicted in FIG. 1. The methods of calculating features values of time series data based on waveforms in conjunction with the aforementioned processor are interpreted as the structure and methods for the feature value calculator.
a classifier configured to acquire a classification result by inputting the feature values to a classification device: on page 10 lines 5-11, applicant describes a “classifier 104” that “acquires a classification result” by inputting feature values into the classification device. The methods of acquiring classification results in conjunction with the aforementioned processor are interpreted as the structure and methods for the classifier.
an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device: on page 10 lines 12-20, applicant describes an “updater 105” that “updates values of a plurality of parameters of the classification device.” The methods of updating parameter values in conjunction with the aforementioned processor are interpreted as the structure and methods of the updater.
 and a detector configured to detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device: on page 12 lines 16-26, applicant details a “detector 106” that “detects shapelets having a temporal relationship from a plurality of shapelets based on the parameters of the classification device.” The methods of detecting reference waveforms (or shapelets) in conjunction with the aforementioned processor are interpreted as the structure and methods of the detector.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites An information processing apparatus, comprising: a feature value calculator configured to calculate feature values of waveforms of a plurality of time-series data for each of a plurality of reference waveform patterns; a classifier configured to acquire a classification result by inputting the feature values to a classification device; an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device; and a detector configured to detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device.
	Claim 1 recites the following abstract ideas:
. . . calculate feature values of waveforms of a plurality of time-series data for each of a plurality of reference waveform patterns: 
. . . detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device.
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally calculating feature values based on a mental observation of time series data, and mentally detecting patterns having a relationship based on a mental evaluation of waveform patterns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
An information processing apparatus, comprising: a feature value calculator configured to . . . 
and a detector configured to . . . 
the recitation of a detector and a feature value calculator in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components, and thus does not tie the abstract idea into a practical application.
a classifier configured to acquire a classification result by inputting the feature values to a classification device;
an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device;
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of acquiring a classification result and updating a waveform) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
An information processing apparatus, comprising: a feature value calculator configured to . . . 
and a detector configured to . . . 
the recitation of a detector and a feature value calculator in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components, and thus does not amount to significantly more than the judicial exception
a classifier configured to acquire a classification result by inputting the feature values to a classification device: 
an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device;
These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as classification results and reference waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claims 16 and 17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites the information processing apparatus according to claim 1, wherein the feature value calculator calculates the feature values based on the waveforms of the plurality of time-series data, and the plurality of reference waveform patterns: these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally calculating feature values based on a mental observation of time series data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recitation of a feature value calculator in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components, and thus does not tie the abstract idea into a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The information processing apparatus according to claim 1, wherein (i) the shape of each of the reference waveform patterns and (ii) values of the plurality of parameters of the classification device are updated, based on: a correct answer of classification based on the plurality of time-series data; and the classification result: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of updating a waveform) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as reference waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The information processing apparatus according to claim 1, wherein respective times at which parts corresponding to the reference waveform patterns having the relationship, of time-series data corresponding to the reference waveform patterns having the relationship occur substantially match each other: these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally detecting patterns having a relationship based on a mental evaluation of waveform patterns, wherein those patterns substantially match each other. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Regarding claim 5, the claim recites The information processing apparatus according to claim 1, wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements, each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns, the updater sets at least one of the plurality of elements of the weight vector at a specific value, and the detector detects reference waveform patterns having a relationship based on elements that are not set at the specific value, of the weight vector.
	Claim 5 recites the following abstract idea:
. . .  detects reference waveform patterns having a relationship based on elements that are not set at the specific value, of the weight vector: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally detecting patterns having a relationship based on a mental evaluation of weight vectors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
The information processing apparatus according to claim 1, wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements, each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns
the updater sets at least one of the plurality of elements of the weight vector at a specific value
These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of inputting parameters into a classification device and updating a weight vector) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
the recitation of a detector in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components, and thus does not tie the abstract idea into a practical application.
	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
The information processing apparatus according to claim 1, wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements, each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns
the updater sets at least one of the plurality of elements of the weight vector at a specific value
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as parameters and weight vectors, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
the recitation of a detector in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components and does not amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites: The information processing apparatus according to claim 5, wherein the plurality of reference waveform patterns are classified into one or more groups, the reference waveform patterns belonging to the groups correspond to the plurality of time-series data respectively, the feature values are input into the classification device by being combined into each of the groups, and the detector detects reference waveform patterns that belong to a same group, with corresponding elements of the weight vector not set at the specific value, as the reference waveform patterns having a relationship.
Claim 6 recites the following abstract idea:
. . . detects reference waveform patterns that belong to a same group, with corresponding elements of the weight vector not set at the specific value, as the reference waveform patterns having a relationship: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally detecting patterns having a relationship based on a mental evaluation of weight vectors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
The information processing apparatus according to claim 5, wherein the plurality of reference waveform patterns are classified into one or more groups, the reference waveform patterns belonging to the groups correspond to the plurality of time-series data respectively
the feature values are input into the classification device by being combined into each of the groups,
 These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of inputting feature values into a classification device and obtaining reference patterns) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
the recitation of a detector in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components, and thus does not tie the abstract idea into a practical application.
	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
The information processing apparatus according to claim 5, wherein the plurality of reference waveform patterns are classified into one or more groups, the reference waveform patterns belonging to the groups correspond to the plurality of time-series data respectively
the feature values are input into the classification device by being combined into each of the groups,
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as waveform patterns and feature values, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
the recitation of a detector in the execution of the abstract ideas listed above are deemed to be a mere application of the abstract idea using generic computer components and does not amount to significantly more than the judicial exception. 

	Regarding claim 7, the claim recites: The information processing apparatus according to claim 6, wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern, and positions of offsets, which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group match each other. 
Claim 7 recites following abstract idea:
calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group match each other: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical concept. Nothing in the claim element precludes the step from practically being performed in the mind/math. The context of this claim encompasses a person mentally calculating distance and/or mathematical relationship. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical relationship but for the recitation of generic computer components, then it falls within the “Mental Processes” or “mathematical concept” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern, and positions of offsets: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of inputting feature values into a classification device) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as feature values, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 8, the claim recites the information processing apparatus according to claim 6, wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern, and a difference between positions of offsets, which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group is within a predetermined range. 
Claim 8 recites following abstract idea:
a difference between positions of offsets, which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group is within a predetermined range: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical concept. Nothing in the claim element precludes the step from practically being performed in the mind/math. The context of this claim encompasses a person mentally calculating distance and/or mathematical relationship. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical relationship but for the recitation of generic computer components, then it falls within the “Mental Processes” or “mathematical concept” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of inputting feature values into a classification device) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as feature values, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 9, the claim recites: The information processing apparatus according to claim 5, further comprising an input device configured to receive specification of a number of reference waveform patterns, wherein the updater updates the weight vector so that a number of elements that is not set at the specific value matches the specified number: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving input values and updating weight vectors) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input values and weight vectors, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 10, the claim recites: The information processing apparatus according to claim 5, further comprising an input device configured to receive specification of a number of reference waveform patterns, and specification of a classification item, wherein the updater performs update so that shapes of a same number of reference waveform patterns as the specified number become closer to a part of a waveform of time-series data corresponding to the specified classification item: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving input values and updating waveforms) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input values and waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 11, the claim recites: The information processing apparatus according to claim 6, further comprising an input device configured to receive specification of a classification item, wherein the updater performs update so that shapes of the respective reference waveform patterns belonging to the group become closer to a part of a waveform of time-series data corresponding to the specified classification item: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving input values and updating waveforms) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input values and waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 12, the claim recites: The information processing apparatus according to claim 5, wherein the updater updates values of the elements of the weight vector by using a gradient descent method: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving input values and updating waveforms) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input values and waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 13, the claim recites: The information processing apparatus according to claim 5, wherein the element of the weight vector to be set at the 35specific value is determined by using sparse modeling: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of updating weight vectors) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as weight vectors, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Regarding claim 14, the claim recites: The information processing apparatus according to claim 1, further comprising an output device configured to output at least information indicating the reference waveform patterns having the relationship: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of outputting information) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as waveform information, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.


Regarding claim 15, the claim recites: An information processing apparatus different from the information processing apparatus according to claim 1, wherein a classification result to a plurality of time-series data a correct answer of classification of which is unknown is acquired by using a classification device having values of parameters updated by the information processing apparatus according to claim 1: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of acquiring a classification result) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a classification result, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (U.S. Patent Publication No. 20180349320), hereinafter Yamaguchi, in view of Ueno (U.S. Patent Publication No. 20080319951), hereinafter Ueno. 

Regarding claim 1, Yamaguchi discloses an information processing apparatus, comprising: a feature value calculator configured to calculate feature values of waveforms of a plurality of time-series data for each of a plurality of reference waveform patterns (in paragraph 0020, Yamaguchi details a “time series data analysis device,” equivalent to an information processing apparatus, that consists of a “feature vector calculator.” This calculator “calculates feature amounts of a plurality of feature waveforms based on distances between a partial time series and the feature waveforms, the partial time series being data belonging to each of a plurality of intervals which are set in a plurality of pieces of time series data.” This partial time series belonging to intervals set in a “plurality of pieces of time series data” is considered equivalent to a plurality of time series data. The “feature amounts” of a “plurality of feature waveforms” is considered equivalent to feature values of reference waveforms. This “time series data analysis device,” along with the “feature value calculator” component, is considered to be equivalent to applicant’s feature value calculator as described on page 8 lines 30 – page 9 line 2 of applicant’s specification, as this device performs the function claimed, is not excluded in the specification, and is the equivalent to a means for calculating features based on time series data. ).
. . . an updater configured to update a shape of each of the reference waveform patterns, and a plurality of parameters of the classification device (in paragraph 0056-0058, Yamaguchi details an “updater 5” which “simultaneously performs learning (update) of a model parameter of the OC-SVM and learning (update) of a feature waveform.” This “model parameter” shown as W in equation 4 on page 4, can consist of a “number of parameters (weights) of a formula representing the classification boundary,” equivalent to a plurality of parameters. The “feature waveform” is detailed to embody a “number K of feature waveforms,” considered equivalent to multiple reference waveform patterns. This “time series data analysis device,” along with the “updater” component, is considered to be equivalent to applicant’s updater as described on page 10 lines 12-20 of applicant’s specification, as this device performs the function claimed, is not excluded in the specification, and is the equivalent to a means for updating parameters and feature waveforms).
However, Yamaguchi does not disclose a classifier configured to acquire a classification result by inputting the feature values to a classification device . . . a detector configured to detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device. Yamaguchi details optimizing a one-class classifier, but does not specifically disclose a classifier inputting feature vectors into a classification device.
However, in the same field of endeavor, Ueno discloses a classifier configured to acquire a classification result by inputting the feature values to a classification device (in paragraphs 0120-0121, Ueno details a “data inputting unit” that “inputs the data” of an unclassified time-series “to a predicting unit 21.” This “predicting unit 21” uses a k-nearest neighbor method to “determine a classification label for the unclassified time-series data inputted from the unclassified data inputting unit 20.” The inputting unit is considered a classifier, with the predicting unit being considered a classification device. The inputting unit is considered to be equivalent to applicant’s classifier as described on page 10 lines 5-11 of applicant’s specification, as this device performs the function claimed, is not excluded in the specification, and is the equivalent to a means for inputting feature values into a classification device and acquiring a result).
. . . a detector configured to detect reference waveform patterns having a relationship, from the plurality of reference waveform patterns, based on the parameters of the classification device (in paragraph 0080, Ueno details a “waveform selecting unit,” shown in FIG.6, that “selects a case,” or waveform” that is unlikely to lead to misclassification. In an example, “one case is taken from a case set as a selection candidate waveform, and time-series data (a reference waveform) that has the shortest distance to the selection candidate waveform taken is detected from among time-series data (reference waveforms) contained in the case set except the selection candidate waveform.” This comparison and detection of a “reference waveform” that has the shortest distance to a “candidate waveform” is considered equivalent to detecting a waveform pattern having a relationship. This detection is based on an “case set inputted from the training data inputting unit,” equivalent to parameters to a classification device. This reference wave from is detected “from among time-series data (reference waveforms),” which are deemed equivalent to a plurality of reference waveform patterns. The waveform selecting unit is considered to be equivalent to applicant’s detector as described on page 12 lines 16-26 of applicant’s specification, as this device performs the function claimed, is not excluded in the specification, and is the equivalent to a means for detecting reference waveforms having a relationship).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms) and Ueno (directed to classifying inputted feature values and detecting matching reference waveforms) and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values. A person of ordinary skill in temporal data processing would be motivated to make such a combination so that “a significant amount of data can be reduced without losing important features of time-series data” (Ueno paragraph 0144).

Claims 16 and 17 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Yamaguchi in view of Ueno disclose the information processing apparatus according to claim 1. Yamaguchi further discloses wherein the feature value calculator calculates the feature values based on the waveforms of the plurality of time-series data, and the plurality of reference waveform patterns (as discussed above, in paragraph 0020, Yamaguchi discusses a “feature vector calculator.” This calculator “calculates feature amounts of a plurality of feature waveforms based on distances between a partial time series and the feature waveforms, the partial time series being data belonging to each of a plurality of intervals which are set in a plurality of pieces of time series data.” This partial time series belonging to “intervals” set in a “plurality of pieces of time series data” is considered equivalent to waveforms of a plurality of time series data. The “feature amounts” of a “plurality of feature waveforms” is considered equivalent to feature values of reference waveforms).

Regarding claim 4, as stated above, Yamaguchi in view of Ueno disclose the information processing apparatus according to claim 1. Ueno further discloses wherein respective times at which parts corresponding to the reference waveform patterns having the relationship, of time-series data corresponding to the reference waveform patterns having the relationship occur substantially match each other (as stated above, in paragraph 0080, Ueno details a “waveform selecting unit,” shown in FIG.6, that “selects a case,” or waveform” that is unlikely to lead to misclassification. In an example, “one case is taken from a case set as a selection candidate waveform, and time-series data (a reference waveform) that has the shortest distance to the selection candidate waveform taken is detected from among time-series data (reference waveforms) contained in the case set except the selection candidate waveform.” This comparison and detection of a “reference waveform” that has the shortest distance to a “candidate waveform” is considered equivalent to detecting a waveform pattern having a relationship. As seen in FIG. 6, selected “candidate waveforms” are compared to “reference waveforms.” As discussed in the paragraph, a reference waveform that “has the shortest distance” to the “selection candidate waveform” is considered to substantially match the candidate waveform). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms) and Ueno (directed to classifying inputted feature values and detecting matching reference waveforms) and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values. A person of ordinary skill in temporal data processing would be motivated to make such a combination so that “a significant amount of data can be reduced without losing important features of time-series data” (Ueno paragraph 0144).

Regarding claim 14, as stated above, Yamaguchi in view of Ueno teach the information processing apparatus according to claim 1. Yamaguchi further discloses further comprising an output device configured to output at least information indicating the reference waveform patterns having the relationship.  (in paragraph 0094, Yamaguchi discloses an “output information storage” that is displayed on a “display device” to output anomalies between waveforms. This anomaly is considered a relationship between waveforms).

Regarding claim 15, Yamaguchi in view of Ueno teach an information processing apparatus different from the information processing apparatus according to claim 1. Yamaguchi further discloses wherein a classification result to a plurality of time-series data a correct answer of classification of which is unknown is acquired by using a classification device having values of parameters updated by the information processing apparatus according to claim 1 (in paragraph 0115, Yamaguchi details detecting an “anomaly waveform” in time series data utilizing the embodiment of an updated classifier in paragraph 0114. This “anomaly” is considered to be equivalent to a classification result of a time-series data in which a correct answer is unknown).

Claims 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ueno, and in further view of Grabocka ("Learning Time-Series Shapelets", KDD '14 Proceedings of the 20th ACM SIGKDD International Conference On Knowledge Discovery And Data Mining, August 24-27, 2014), hereinafter Grabocka. 

Regarding claim 3, as stated above, Yamaguchi in view of Ueno disclose the information processing apparatus according to claim 1. 
However, Yamaguchi in view of Ueno do not disclose wherein (i) the shape of each of the reference waveform patterns and (ii) values of the plurality of parameters of the classification device are updated, based on: a correct answer of classification based on the plurality of time-series data; and the classification result. Yamaguchi details an updating of a plurality of parameters and waveforms, but does not specify that this update is based on a correct answer or classification result.
However, in the same field of endeavor, Grabocka discloses wherein (i) the shape of each of the reference waveform patterns and (ii) values of the plurality of parameters of the classification device are updated (on page 393 section 3.2, Grabocka discusses how “shapelets,” or waveforms, are “updated in a stochastic gradient descent optimization fashion, by taking steps towards the minimum of the classification loss function.” These shapelets are considered to be reference waveforms, as discussed by applicant in the background section of the specification. In section 3.3.1, Grabocka discusses utilizing “linear weights W” in a predictive learning model, considered equivalent to parameters. Grabocka specifies this updating in “Algorithm 1” and section 3.7 on page 395, wherein the parameters Wk and shapelets Sk,l are updated based on a regularized objected function described in section 3.3.3 on page 394).
 based on: a correct answer of classification based on the plurality of time-series data; and the classification result (as stated above, on page 393 section 3.2, Grabocka discusses how “shapelets” are “updated in a stochastic gradient descent optimization fashion, by taking steps towards the minimum of the classification loss function (i.e. towards maximal prediction accuracy).” This is laid out in section 3.3.3 on page 394, which details that the “optimal shapelets” and “hyper-plane W,” equivalent to parameters as stated above, are learned in order to minimize the classification objective which is to minimize loss. As stated by applicant on page 10 lines 16-20 of applicant’s specification, “The update is  performed so that the classification result approaches a correct answer. For example, update may be performed so that a value of a loss function including a numeric value such as a probability corresponding to the correct class as an argument becomes small.” This minimization of a loss function is considered equivalent to updating waveforms and parameters based on a correct answer of classification and the classification result. The loss function is considered a measurement of a correct answer of classification compared to a classification result).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms), Ueno (directed to classifying inputted feature values and detecting matching reference waveforms), and Grabocka (directed to updating reference waveforms and parameters based on correct classifications and classification results), and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values based on classification answers and results.  A person of ordinary skill in temporal data processing would be motivated to make such a combination to “learn near-to-optimal shapelets and true top-K shapelet interactions” (Grabocka page 392 right column paragraph 2).

Regarding claim 5, as stated above, Yamaguchi in view of Ueno disclose the information processing apparatus according to claim 1. 
However, Yamaguchi in view of Ueno do not disclose wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements, each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns, the updater sets at least one of the plurality of elements of the weight vector at a specific value, and the detector detects reference waveform patterns having a relationship based on elements that are not set at the specific value, of the weight vector.
However, in the same field of endeavor, Grabocka discloses disclose wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements (in page 393, section 3.3.1, Grabocka discusses utilizing “linear weights W” in a predictive learning model, considered equivalent to parameters. Grabocka specifies these weights in “Algorithm 1” and section 3.7 on page 395, wherein the parameters Wk and shapelets Sk,l are updated based on a regularized objected function described in section 3.3.3 on page 394. The parameters Wk are considered functionally equivalent to a vector of weights).
each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns (on page 397, section 5.3, Grabocka details a generalized version of an objective function, specifying that each “weight Wc,r,k identifies the class c classifier and the weight of the k-th shapelet at scale r.” Thus, each weight corresponds to a shapelet, equivalent to a waveform pattern).
the updater sets at least one of the plurality of elements of the weight vector at a specific value (Figure 5 on page 397 shows a progression of the weight vector over time, represented by the linear classification line W. As seen in “Iteration 0” the value is set to a certain line, equivalent to a specific value). Section 3.7 on page 395 discloses the updating of each weight value in equation 13, which “shows the partial gradient of updating each weight Wk ”).
 and the detector detects reference waveform patterns having a relationship based on elements that are not set at the specific value, of the weight vector (on page 396, section 3.1.1, Grabocka describes Figure 5, stating that the weight vector serves to “separate the two classes” represented by the “shapelet transformed data representation M,” which is shown in FIG.1 to be a 2D representation of a shapelet. The two shapelets in FIG. 5 have 2D values that are not set at the specific values of the weight vector W, and the separation into classes is considered equivalent to detecting a relationship).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms), Ueno (directed to classifying inputted feature values and detecting matching reference waveforms), and Grabocka (directed to updating reference waveforms and parameters based on correct classifications and classification results), and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values based on classification answers and results.  A person of ordinary skill in temporal data processing would be motivated to make such a combination to “learn near-to-optimal shapelets and true top-K shapelet interactions” (Grabocka page 392 right column paragraph 2).

Regarding claim 6, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 5. Grabocka further discloses wherein the plurality of reference waveform patterns are classified into one or more groups (as shown in the example of Figure 1, the waveforms of T1, T2, T3, and T4 are divided into two groups, shown in the right-most plot).
the reference waveform patterns belonging to the groups correspond to the plurality of time-series data respectively (as discussed in page 392, right column paragraph 2, Grabocka states that “we learn shapelets whose distances to series can linearly separate the time series instances by their targets, as shown in Figure 1.” The waveforms T1-T4 in Figure 1 are considered to correspond to time series data).
the feature values are input into the classification device by being combined into each of the groups (as discussed in Figure 1, Grabocka states that “series’ distances to shapelets can optimally project the series into a 2-dimensional space, called the shapelet-transformed representation.” This transformed representation is considered to be feature values. The separation into groups shown in the right most plot is implemented by a “logistic regression classification model” detailed in section 3.3.2 on page 393).
the detector detects reference waveform patterns that belong to a same group, with corresponding elements of the weight vector not set at the specific value, as the reference waveform patterns having a relationship (as shown in Figure 1, Grabocka details classifying waveform patterns into two groups. As shown in the right most plot, a vector of linear weights separates the two classes. This gradient is described on page 395 section 3.7, which states that the “hyper-plane weights W can also be learned to minimize the classification objective via stochastic gradient descent”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms), Ueno (directed to classifying inputted feature values and detecting matching reference waveforms), and Grabocka (directed to updating reference waveforms and parameters based on correct classifications and classification results), and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values based on classification answers and results.  A person of ordinary skill in temporal data processing would be motivated to make such a combination to “learn near-to-optimal shapelets and true top-K shapelet interactions” (Grabocka page 392 right column paragraph 2).

Regarding claim 7, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further discloses wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern and positions of offsets (in paragraph 0032, Yamaguchi details “calculating the distance between time series data i and a feature waveform k.” Yamaguchi specifies that in an example “the Euclidean distance is used.” Yamaguchi details that an “offset” is used in this calculation, in that “the distance D between the feature waveform k and the time series data i at the offset j (more specifically, the distance D between the feature waveform k and a partial time series in an interval of the length L from the offset j in the time series data i) is calculated”).
which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group match each other (in paragraph 0034, Yamaguchi details that a feature waveform that has a minimum distance to the time series data is selected based on this distance calculation: “a plurality of intervals are set, and a feature waveform having a minimum distance from a partial time series is selected for each interval”).

Regarding claim 8, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further details wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern (as stated above, in paragraph 0032, Yamaguchi details “calculating the distance between time series data i and a feature waveform k.” Yamaguchi specifies that in an example “the Euclidean distance is used.”)
a difference between positions of offsets, which are for calculating the Euclidean distance, of the respective reference waveform patterns belonging to the same group is within a predetermined range (in FIG. 13 and paragraph 0116 and 0118, Yamaguchi details how a “a plurality of common feature waveforms are used for the entire range of time series data.” Yamaguchi specifies grouping feature waveforms into these “matching ranges” is based on an offset: “in the matching range 202, a feature waveform having a minimum distance from a partial time series in an interval (at an offset) belonging to the range 202 is selected from among the feature waveforms 4 and 5.”).

Regarding claim 9, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses further comprising an input device configured to receive specification of a number of reference waveform patterns (in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” This reading of data from the storage is considered to be equivalent to receiving the number of waveforms).
wherein the updater updates the weight vector so that a number of elements that is not set at the specific value matches the specified number (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of a model parameter W to reflect K waveforms is understood to be equivalent to a weight vector. In paragraph 0058, Yamaguchi clarifies the “parameters” in the model parameter to be “weights”).

Regarding claim 10, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses further comprising an input device configured to receive specification of a number of reference waveform patterns, and specification of a classification item (in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” This reading of data from the storage is considered to be equivalent to receiving the number of waveforms. Furthermore, the “time series data” is understood to be a classification item).
wherein the updater performs update so that shapes of a same number of reference waveform patterns as the specified number become closer to a part of a waveform of time-series data corresponding to the specified classification item (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of “a set S of K feature waveforms” based on the feature vectors of the input time series data is in order to “achieve fitting closest to the time series data I”, as detailed in paragraph 0080. This achieving of closer fitting is considered equivalent to updating shapes to be closer to the corresponding classification item).

Regarding claim 11, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further discloses an input device configured to receive specification of a classification item ((in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” The “time series data” is understood to be a classification item).
wherein the updater performs update so that shapes of the respective reference waveform patterns belonging to the group become closer to a part of a waveform of time-series data corresponding to the specified classification item (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of “a set S of K feature waveforms” based on the feature vectors of the input time series data is in order to “achieve fitting closest to the time series data I”, as detailed in paragraph 0080. This achieving of closer fitting is considered equivalent to updating shapes to be closer to the corresponding classification item. The “set S” is considered a group of waveforms as detailed by the applicant).

Regarding claim 12, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses wherein the updater updates values of the elements of the weight vector by using a gradient descent method (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating via a gradient method of a model parameter W to reflect K waveforms is understood to be equivalent to a weight vector. In paragraph 0058, Yamaguchi clarifies the “parameters” in the model parameter to be “weights”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ueno, in further view of Grabocka, and in further view of Lyon (U.S. Patent Publication No. 20100257129), hereinafter Lyon.

Regarding claim 13, as stated above, as stated above, Yamaguchi in view of Ueno and in further view of Grabocka disclose the information processing apparatus according to claim 5. However, Yamaguchi in view of Ueno and in further view of Grabocka do not disclose wherein the element of the weight vector to be set at the specific value is determined by using sparse modeling.
However, in the same field of endeavor, Lyon discloses wherein the element of the weight vector to be set at the specific value is determined by using sparse modeling (in paragraph 0004, Lyon discusses representing audio data with waveforms. In paragraph 0007, Lyon specifies generating a “sparse feature vector” for an audio file. With this sparse vector, a “matrix of weights” is determined. This determining of a “matrix of weights” is considered equivalent to the setting of an element of a weight vector (in this case, the matrix of weights represents a weight vector of vectors) using sparse modeling, since it is determined from a sparse feature vector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi (directed to a feature value calculator and updater for updating reference waveforms), Ueno (directed to classifying inputted feature values and detecting matching reference waveforms), Grabocka (directed to updating reference waveforms and parameters based on correct classifications and classification results), and Lyon (directed to modelling weights via a sparse model) and arrived at a device for classifying input feature values and detecting and updating matching reference waveform values based on classification answers and results, utilizing weight vectors set by sparse models.  A person of ordinary skill in temporal data processing would be motivated to make such a combination so that time series data such as “audio data” can be “represented with respect to intensity and time as an amplitude waveform or with respect to frequency and time as a spectrogram” (Lyon paragraph 0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suehiro (U.S. Patent Publication Number 20170227584), discusses a waveform analysis device utilizing a series of shapelets and waveforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169